Citation Nr: 1140013	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  10-25 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill) in excess of 4 months and 28 days, to include entitlement to an extension of the commencement date.


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from July 2000 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Education Office at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2009, the RO received the Veteran's electronically filed application (VA Form 21-1990) for educational benefits under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30).  On her application, she elected that her Post-9/11 benefits commence on August 1, 2009.  

Although the Veteran's application was approved, she was notified that she only had 4 months and 28 days of benefits to use under the Post-9/11 GI Bill program since that was her remaining MGIB benefits as of August 1, 2009.  See 38 C.F.R. § 21.9520(a).  The Veteran has disagreed with being limited to the time remaining on her MGIB benefits claiming that, at the time she applied for Post-9/11 GI Bill benefits, she had wrong information given to her by her VA representative at her school and that they were not fully informed of how the extension for the Post-9/11 GI Bill worked.  In other words, she states that there was not a lot of information on all of the specifics available at the time she made the switch and, thus, she was not aware of the need to exhaust her MGIB benefits before applying for Post-9/11 GI Bill benefits.  She stated that, if she had known that she needed to let her benefits run out and then transfer for the extension, that is what she would have done.  In her Notice of Disagreement, she requested a 12 month extension of her benefits so she may begin working on her Bachelor's program.  The RO has denied her request on the basis that her election to switch to Post-9/11 GI Bill benefits was irrevocable.

Pursuant to 38 C.F.R. §21.9520(c)(2), an individual may make an irrevocable election to receive benefits under this chapter by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following:  (i) identification information (including the name, social security number and address); (ii) if applicable, an election to receive benefits under chapter 33 in lieu of benefits under one of the applicable chapters listed in paragraph (c)(1)(i) of this section (e.g., "I elect to receive benefits under the Post-9/11-GI Bill in lieu of benefits under the Montgomery GI Bill - Active Duty (chapter 30) program."); (iii) the date the individual wants the election to be effective (e.g., "I want this election to take effect on August 1, 2009.").  An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009; and (iv) an acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed."). 

Although the Veteran filed VA Form 22-1990, she did so electronically and the printout of her application does not include any indication that she was informed of or acknowledged that her election was irrevocable.  Thus, as the record stands, the Board is unable to confirm that the Veteran knew she was making an irrevocable election when she applied to switch her MGIB benefits to the Post-9/11 Post GI Bill.  In other words, the Board cannot ensure that the Veteran's due process rights were met.

Consequently, the Board finds that remand is necessary to allow the RO the opportunity to associate with the education file a full copy of the Veteran's application with any additional evidence establishing that she was informed that her election was irrevocable and that she acknowledged such notice.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's full application for Chapter 33, Post-9/11 GI Bill, benefits to include evidence establishing that she was informed that her election to transfer from her Chapter 30, MGIB, benefits was irrevocable and that she acknowledged such notice.

2.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


